Citation Nr: 0433903	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a broken nose.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946, and from September 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in November 2004.  By letter dated in 
December 2004, the Board ruled favorably on the motion to 
advance this case on the docket. See 38 C.F.R. § 20.900(c) 
(2003). 

The issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability is the subject of the remand section below.


FINDING OF FACT

The veteran does not have current disability associated with 
residuals of a nose fracture sustained in service.


CONCLUSION OF LAW

A disability manifested by residuals of a nose fracture was 
not incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in September and December 2003, prior to the 
January 2004 adjudication, informed him of the elements 
needed to substantiate his claims.  In accordance with the 
requirements of the VCAA, this letter informed the appellant 
what evidence and information VA would be obtaining.  It 
further explained that VA would make reasonable efforts to 
help him get evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The appellant was advised to send 
VA any relevant evidence in his possession.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disabilities.  There is no 
indication of any outstanding records, identified by the 
appellant, which have not been obtained relative to the claim 
for service connection.  The Board finds that its duty has 
been met and that VA has made reasonable efforts to obtain 
records identified by the appellant.  The Board concludes 
that additional development action by the RO is not warranted 
with respect to the issue of entitlement to service 
connection for a broken nose.   

Service Connection

The veteran essentially contends he sustained injury to his 
nose during active duty and, as a result, service connection 
is warranted for residual impairment associated with this 
injury.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In the context of this appeal, the Board must decide whether 
the weight of the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event.  However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separation examination following the veteran's first period 
of active duty in February 1946 was negative for any defects 
or abnormalities.  The report of physical examination noted 
no abnormalities of the nose.

VA examination in August 1946 referenced no diagnosis 
relative to the nose.  The nose was evaluated as normal on 
physical examination.

Separation examination following the veteran's second period 
of active duty in August 1953 was negative for any defects or 
abnormalities.  The report of physical examination noted no 
abnormalities of the nose. 

VA examinations in October 1972 and April 1975 did not 
reference any findings or diagnosis relative to the nose.  VA 
examination in October 2003 did not reference any diagnosis 
relative to the nose.  Physical examination revealed no 
septal deviation.

The Board has carefully considered the evidence and 
contentions of the veteran in this case.  Where there is no 
current medical diagnosis of a claimed disorder, there is no 
disability for which to grant service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The claim must be 
denied on the merits.  In the absence of any evidence that 
the veteran has a current disability, service connection 
cannot be granted.

In this case, the Board acknowledges the veteran holds a 
medical degree, although his field of training is not 
indicated in the record.  Unlike lay persons, the veteran is 
qualified to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  What remains dispositive in this case, 
however, is the absence of any contemporaneous medical 
evidence of a nose fracture during the veteran's periods of 
active duty.   Moreover, there is no evidence of current 
disability or symptoms of a disability involving trauma to 
the nose that is causally related to any incident of service.  
See 38 C.F.R. § 3.159(c)(4) (2003).  The preponderance of the 
evidence is against a finding that the veteran currently 
suffers from residuals of a nose fracture.

In reaching this conclusion, the Board does not doubt the 
good faith or sincerity of the veteran in bringing his claim 
based upon his conviction that he sustained trauma to the 
nose in service that caused residual impairment.  The 
objective clinical evidence of record, however, outweighs the 
veteran's contentions in this regard.  In other words, there 
is no medical evidence of a current disability that may be 
related to service.  In the absence of such evidence, the 
claim must be denied.

Accordingly, since there is not an approximate balance of 
positive and negative evidence on the relevant question 
presented, there is no benefit of the doubt which can be 
resolved in the veteran's favor.  Therefore, entitlement to 
service connection for a nose fracture is not established. 


ORDER

Service connection for a broken nose is denied.


REMAND

The veteran claims that he is entitled to a total disability 
rating as a result of his service-connected disabilities 
(TDIU).  Unfortunately, the Board finds that additional 
development is necessary before the Board can adjudicate this 
claim.  

Service connection is established for chronic asthmatic 
bronchitis with chronic obstructive lung disease, rated as 60 
percent disabling; residuals of chip fracture, distal tip, 
left tibia, rated as 10 percent disabling; and tuberculosis, 
pulmonary, minimal, inactive, assigned a noncompensable 
rating.

The veteran was last afforded VA examination of his service-
connected lung disease and left tibia disability in October 
2003.  The examining physicians, however, offered no opinion 
concerning the impact of these disabilities on the veteran's 
employability. 

Additionally, the record indicates the veteran has variously 
reported a history of several hospitalizations for his lung 
disease.  The Board is unable to discern whether the full 
complement of such records have been associated with the 
claims file.  It is the opinion of the Board that an attempt 
should be made to obtain any relevant treatment records 
identified by the veteran.

In view of the foregoing, the Board must remand this case to 
ensure the veteran is given every consideration in this 
matter.  While the Board regrets the further delay that 
remand of this case will cause, it recognizes that due 
process of law considerations require such action.  
Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who may 
possess additional records pertinent to his 
claim, documenting private and VA treatment, 
to include all hospitalizations for his 
service-connected lung disease.  With any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of 
treatment records from all sources identified 
by the veteran which have not been previously 
secured.

2.  The RO is requested to forward the 
veteran's claims file to the examiners who 
conducted the October 2003 VA examinations 
(or suitable substitutes if they are 
unavailable) for addendums to their 
examination reports.   The examiners are 
requested again to review the claims file in 
order to render an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that the 
combined effect of all of the veteran's 
service-connected disabilities is such that 
he is unable to secure or follow a 
substantially gainful occupation.  The 
examiners should be reminded that service 
connection is currently in effect for chronic 
asthmatic bronchitis with chronic obstructive 
lung disease, rated as 60 percent disabling; 
residuals of chip fracture, distal tip, left 
tibia, rated as 10 percent disabling; and 
tuberculosis, pulmonary, minimal, inactive, 
rated as 0 percent disabling.  The combined 
rating is 60 percent.  If another examination 
is deemed necessary by any examiner, it 
should be conducted.  A rationale for any 
opinion expressed should be included in the 
addendum.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this action, the 
Board intimates no opinion, legal or factual, of the 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

	(CONTINUED ON NEXT PAGE)




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



